        Case: 19-2636 Document:Document
        Case 2:17-cv-03869-MMB  56-1 Page: 1
                                        46 Filed Date Filed: Page
                                                 01/28/21    01/28/2021
                                                                  1 of 2




                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 19-2636
                                     _____________

                                     CHASE FROST,

                                                Appellant

                                           v.

                              CITY OF PHILADELPHIA


                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-17-cv-03869)
                     District Judge: Honorable Michael M. Baylson


                       Submitted under Third Circuit LAR 34.1(a)
                                   on April 16, 2020

              Before: CHAGARES, SCIRICA and ROTH, Circuit Judges

                                      JUDGMENT

       This case came on to be heard on the record from the United States District Court

for the Eastern District of Pennsylvania and was submitted under Third Circuit LAR

34.1(a) on April 16, 2020.

       Upon consideration whereof,

       IT IS ORDERED AND ADJUDGED by this Court that the judgment of the

District Court entered June 18, 2019, be and the same is hereby AFFIRMED, costs to be

assessed against appellant.
       Case: 19-2636 Document:Document
       Case 2:17-cv-03869-MMB  56-1 Page: 2
                                       46 Filed Date Filed: Page
                                                01/28/21    01/28/2021
                                                                 2 of 2




      All of the above in accordance with the Opinion of this Court.



                                                   ATTEST:

                                                   s/ Patricia S. Dodszuweit
                                                   Clerk

Dated: January 6, 2021




                Certified as a true copy and issued in lieu
                of a formal mandate on 01/28/2021


               Teste:
               Clerk, U.S. Court of Appeals for the Third Circuit
